Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
While it appears that the application is intended to be prosecuted by an attorney, no power of attorney is on the record.

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction & election requirement in the reply filed on 24 August 2022.
Applicant's election with traverse of Group II: Claims 11-16 and Species A in the reply filed on 24 August 2022 is acknowledged.  The traversal is on the ground(s) that “that it would not be unduly burdensome for the Office to also examine the non-elected subject matter.” This is not found persuasive because this conclusory statement ignores all of the analysis factors clearly spelled out on pages 2-6 of the outstanding restriction election requirement.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Due to the elected invention (detailed above), the present application is not given priority to the effective filing date of the provisional, nor to the parent utility application (62/117484 and 15/042475, respectively). Specifically, the elected invention requires particulars drawn to a “registration and control component” with “data provisions and communication provisions” (at least) which was not supported in either of the applications to which priority was claimed. For clarity, the effective filing date for the elected claims is 19 August 2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 19 November 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Please note that references 1 & 2 have been struck through. Reference 2 is struck through because no “English translation” as stated on the IDS has been supplied. And Reference 1 has been struck through because, while a written opinion may serve as the statement of relevance, the written opinion must at least be provided in English, for a clear understanding of the relevance.
US reference 2 has been struck through in the information disclosure statement filed 19 August 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference number and the inventor name do not match. In addition, an inventor search of Bauhhart was conducted, and nothing of striking relevance turned up. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 13-15 are objected to because of the following informalities: each instance of “the mobile device” in claims 13 & 14 should be replaced with --the at least one mobile device-- or --each mobile device--, and “the chamber” in claim 15 should be replaced with --the fog production chamber-- for proper antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a registration and control component” in claim 1, line 3. This limitation is interpreted in light of the claimed aspects it comprises, in addition to “The registration and control component in many embodiments of the present subject matter is provided by one or more computer servers or units which may be remotely located,” [0120].
“data storage provisions” in claim 1, line 3 and in line 5. This limitation is interpreted in light of “The data storage provisions can be in the form of known data storage formats including flash-memory components. Such data storage provisions may also include or be in the form of memory cards, disk or drive components, data cartridges or components such as ROM or RAM memory, and peripheral data-storage components,” [0126].
“communication provisions” in claim 1, line 4 and in line 6. This limitation is interpreted in light of [0128-129].
“fog production provisions” in claim 1. This limitation is interpreted in light of chamber 60, as discussed in [0116].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al. (US 20180184602, “Ofir”) in view of Ellins et al. (US 20170094920, “Ellins”).
For Claim 11, Ofir discloses a networked system of plant growing systems (the preamble is not being given special significance or weight beyond the recited aspects in the body of the claim, based on the disclosure of instant specification para. [0119], which aligns with recited aspects in the claim, specifically only requires one system), the networked system comprising: 
a registration and control component (control system 102) having data storage provisions (“memory unit”) and communication provisions (“communication utility,” [0049]; 
at least one mobile electronic device (“a hand-held device, such as a smartphone running a suitable application,” [0065-66] in light of [0069]) including data storage provisions (the memory associated with a smartphone), communication provisions (“WiFi, Bluetooth or any other communication protocol,” [0069]), and user interface provisions (the buttons, pad, or other user input on a smartphone, allowing the capability for the user to interact with the disclosed application, discussed throughout [0065-73], and in light of “data input utility 104” through the smartphone, [0049]); 
at least one plant growing system (growing device 400) including a receptacle (“upper compartment 414 functioning as a plant-growing space 416,” [0058]), fog monitoring provisions (“humidity sensor” [0068-69]), and communication provisions (“processor utility 106” [0049]), the at least one plant growing system capable of communicating with the registration and control component (as discussed at least starting in [0049]) and/or the at least one mobile electronic device (as discussed in [0065-66 & 69, for non-limiting example).
Ofir is silent to fog production provisions within the at least one plant growing system.
Ellins, like prior art above, teaches a plant growing system (title, disclosure, noting that each root box may contain its own spray assembly, [0122] in light of Figs. 8-11, at least described in [0142-144]) further comprising fog production provisions (chambers 702 producing fog via piezoelectric components 712, [0144]) within at least one plant growing system (Fig. 3 in view of Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the watering and humidity monitoring portion of the plant growing system of Ofir with the piezoelectric misting components as taught by Ellins, in order to save on nutrients and energy through aeroponic (fog) delivery methods, as is well known in the art and yields predictable results.
For Claim 12, Ofir in light of Ellins discloses the networked system of claim 11, and Ofir further discloses wherein the mobile device is a smartphone [0065].
For Claim 15, Ofir in light of Ellins discloses the networked system of claim 11 and the combination further teaches wherein the at least one plant growing system further includes: a piezo-electric element (712, [0144], Ellins) disposed in the fog production chamber (as modified above), the piezo-electric element configured to generate water droplets from water in the chamber upon application of electric power to the piezo-electric element (in normal operation, the device produces mist for the contained plants, [0144]).
For Claim 16, Ofir in light of Ellins discloses the networked system of claim 11, and Ofir further discloses wherein the at least one plant growing system further includes: a tray (net 424) sized and shaped to be positioned with the receptacle (as clearly illustrated in Fig. 2A), the tray defining an underside and an oppositely directed topside (424 is three-dimensional, forming at least a top and a bottom), the tray further defining a plurality of openings (in the net) extending between the underside and the top side (Fig. 2A).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir and Ellins as applied to claims 11, 12, 15, & 16 above, or, in the alternative, as obvious in further view of Lan et al. (US 20130093592, “Lan”).
For Claim 13, Ofir in light of Ellins discloses the networked system of claim 11, and Ofir further discloses wherein communication between the mobile device and the registration and control component is via the internet (“or any other communication protocol” [0069]).
However, if Applicant disagrees that Ofir anticipates communication between the mobile device and the registration and control component via the internet, then Lan, like prior art above, teaches a plant growing device (title, disclosure) further comprising communication between a mobile device (“mobile phones,” [0007]) and a master component (elements 2-5 in a greenhouse) via the internet [0011].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the computing/processing portion of the device of Ofir in light of Ellins, by providing it as an internet of things, utilizing a database, and thus a collecting more data points than in one small region, as taught by Lan, in order to more efficiently and effectively increase the crop yield while decreasing energy and resource waste.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir in light of Ellins, or in the alternative, Ofir in light of Ellins and Lan, as applied to claim 13 above, and further in view of Lan.
For Claim 14, Ofir in light of Ellins, or alternatively, Ofir in light of Ellins and Lan, teaches the networked system of claim 13, and Lan further discloses wherein the communication between the mobile device and the registration and control component includes cloud-based infrastructure (6 + 10, [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the computing/processing portion of the device of Ofir in light of Ellins, by providing it as an internet of things, utilizing a database, and thus a collecting more data points than in one small region, as taught by Lan, in order to more efficiently and effectively increase the crop yield while decreasing energy and resource waste.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The disclosures of each of the following provide plant growing systems with a piezoelectric misting system: US 20210243975, US 20210144942, US 5136804, US 20160235023, US 20200375127.
WO 2017207508, US 20170188526, & US 4514930 are cited as similar to one or more aspects of the disclosed invention. The remaining references cited establish the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643